Citation Nr: 1620473	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-09 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a broken right leg.

4.  Entitlement to service connection for residuals of a broken right leg.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for hepatitis C.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, and chronic pain syndrome.

10.  Entitlement to service connection for a headache disorder, to include secondary to herbicide exposure and PTSD.

11.  Entitlement to service connection for a disorder manifested by memory loss. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served from September 1968 to September 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In June 2014, the Board remanded the claims for a videoconference hearing before a Veterans Law Judge.  The Veteran was scheduled for a hearing in September 2014 but failed to report.  Both of the letters notifying him of the hearing were returned as undeliverable.  No further development with regard to a hearing is necessary.

In the December 2008 rating decision, the RO reopened the claims of entitlement to service connection for bilateral hearing loss, residuals of a fracture of the right tibia, hepatitis C, and PTSD, and denied them on a de novo basis.  Although the RO reopened these claim, the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claims.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a responsibility to consider whether it was proper for a claim to be reopened, and there is no harm to a veteran's ability to present the case when the Board addresses the issue of whether a claim should be reopened rather than addressing the reopened claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Similar, in the December 2008 rating decision, the RO denied entitlement to service connection for schizophrenia on a de novo basis.  Previously, in a March 1989 rating decision, a RO denied entitlement to service connection for a nervous disorder, to include schizophrenia.  In light of the above, the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral hearing loss, residuals of a broken right leg, hepatitis C, PTSD, and an acquired psychiatric disorder other than PTSD have been listed on the pages one and two accordingly.

The Board is reopening the claims of entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD.  In addition to a diagnosis of PTSD, the medical evidence includes a current diagnosis of chronic pain syndrome.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the psychiatric-service-connection issue on appeal will include PTSD, schizophrenia, and chronic pain syndrome.

Moreover, the Veteran is claiming his headache disorder as secondary to not only herbicide exposure but also PTSD.

In addition to reopening the claims of entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD, the Board also is reopening the issues of entitlement to service connection for bilateral hearing loss, residuals of a broken right leg, and hepatitis C.  The issues of entitlement to service connection for various disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1983 RO determination denying entitlement to service connection for defective hearing is final in the absence of a perfected appeal.

2.  The additional evidence received since the January 1983 RO determination relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  The August 2005 rating decision denying the reopening of a claim of  entitlement to service connection for residuals of a broken right leg is final in the absence of a perfected appeal.

4.  The additional evidence received since the August 2005 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of a broken right leg, and raises a reasonable possibility of substantiating the claim.

5.  The August 2005 rating decision denying a claim of entitlement to service connection for hepatitis C is final in the absence of a perfected appeal.

6.  The additional evidence received since the August 2005 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hepatitis C, and raises a reasonable possibility of substantiating the claim.

7.  The August 2005 rating decision denying the reopening of a claim of  entitlement to service connection for PTSD is final in the absence of a perfected appeal.

8.  The additional evidence received since the August 2005 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

9.  The April 1989 rating decision denying a claim of entitlement to service connection for a nervous condition other than PTSD is final in the absence of a perfected appeal.

10.  The additional evidence received since the April 1989 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1983 RO determination denying entitlement to service connection for defective hearing is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The August 2005 rating decision denying the reopening of a claim of  entitlement to service connection for residuals of a broken right leg is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of a broken right leg has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

3.  The August 2005 rating decision denying a claim of entitlement to service connection for hepatitis C is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for hepatitis C has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

4.  The August 2005 rating decision denying the reopening of a claim of  entitlement to service connection for PTSD is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for PTSD has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

5.  The April 1989 rating decision denying a claim of entitlement to service connection for a nervous condition other than PTSD is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia, has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Certain chronic disabilities, such as sensorineural hearing loss and psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
 
If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).







Analysis

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss

In a January 1973 rating decision, a RO denied entitlement to service connection for defective hearing on the basis that there was no current disability.  In a January 1983 letter, a RO simply indicated that service connection was denied for defective hearing and that RO provided the Veteran with appellate rights.  Therefore, the RO determination denying entitlement to service connection for defective hearing is the more recent final adjudication of the claim of entitlement to service connection for bilateral hearing loss.

At the time of the January 1983 determination, the evidence of record consisted of the Veteran's service treatment records and a December 1972 VA examination report.  The service treatment records show no complaints or treatment of hearing loss and no diagnosis of a hearing loss disability pursuant to 38 C.F.R. § 3.385.  The VA examination report reflects that hearing loss was not noted.  

Based on the analysis in the January 1973 rating decision, the RO denied entitlement to service connection for defective hearing in a January 1983 determination on the basis of that there was no current disability.

Since January 1983, the evidence includes VA treatment records showing a diagnosis of hearing loss.  These treatment records relate to an unestablished fact necessary to substantiate his claim, which is evidence of a current disability.  Thus, the evidence is considered new and material, and the claim is reopened.

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a broken right leg

In a June 2005 rating decision, the RO denied the reopening of the claim of entitlement to service connection for residuals of a broken right leg.  Previously, in a January 1973 rating decision, a RO denied entitlement to service connection for residuals of a broken right leg on the basis that there was no current disability.

At the time of the June 2005 rating decision that denied the reopening of entitlement to service connection for residuals of a broken right leg, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, and VA examination reports.  The service treatment records show that in January 1969 the Veteran injured his right knee and that X-rays showed a possible fracture of the prominent tibial tubercle.  In March 1969, the Veteran reinjured his right knee.  X-rays taken in March 1969 showed that a possible fracture of the proximal tibial tubercle, and later that month a right-knee cast was removed.  X-rays taken at a December 1972 VA examination showed that the proximal tibia had a somewhat unusual configuration, that it was uncertain whether the configuration related to an old fracture, and that the tibial tuberosity was prominent.  

Based on the analysis of the January 1973 rating decision, the June 2005 rating decision denied the reopening of the claim of entitlement to service connection for residuals of a broken right leg on the basis of that there was no current disability.
 
Since June 2005, the evidence includes VA treatment records showing a diagnosis of reflex sympathetic dystrophy (complex regional pain syndrome) in the right lower leg.  These treatment records relate to an unestablished fact necessary to substantiate his claim, which is evidence of a current disability.  Thus, the evidence is considered new and material, and the claim is reopened.

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C

In a June 2005 rating decision, the RO denied the claim of entitlement to service connection for hepatitis C on the basis that there was no evidence of a current disability.  

At the time of the June 2005 rating decision, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, and VA examination reports.  These records did not show any complaints of jaundice or diagnosis of hepatitis.  

Since June 2005, the evidence includes VA treatment records and a January 2010 VA examination report showing a diagnosis of hepatitis C.  These treatment records relate to an unestablished fact necessary to substantiate his claim, which is evidence of a current disability.  Thus, the evidence is considered new and material, and the claim is reopened.

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD

In a June 2005 rating decision, the RO denied the reopening of the claim of entitlement to service connection for PTSD.  Previously, in a November 1998 rating decision, the RO denied the reopening of a claim of entitlement to service connection for PTSD on the basis that there was no credible supporting evidence that his in-service stressors occurred.

At the time of the June 2005 rating decision, the evidence of record consisted of the Veteran's service treatment and personnel records, his statements, VA treatment records, and VA examination reports.  The service treatment records show no complaints or treatment of psychiatric disorder.  The service personnel records showed disciplinary problems in service.  VA treatment records and 1988 and 1989 VA examination reports reflect a diagnosis of PTSD.  

Since June 2005, the evidence includes VA treatment records and statements from the Veteran.  In his statements, the Veteran provided more stressor details.  These additional stressor details relate to an unestablished fact necessary to substantiate his claim, which is evidence of in-service stressors.  Thus, the evidence is considered new and material, and the claim is reopened.



Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia

In a March 1989 rating decision, the RO denied entitlement to service connection for a nervous condition, to include schizophrenia, on the basis that there was no evidence of a current disability.

At the time of the March 1989 rating decision, the evidence of record consisted of the Veteran's service treatment and personnel records, his statements, VA treatment records, and VA examination reports.  The service treatment records show no complaints or treatment of psychiatric disorder.  The service personnel records showed disciplinary problems in service.  VA treatment records and 1988 and 1989 VA examination reports reflect no diagnosis of a psychiatric disorder other than PTSD and substance-related disorders.  

Since March 1989, the evidence includes VA treatment records showing a diagnosis of chronic pain syndrome.  These treatment records relate to an unestablished fact necessary to substantiate his claim, which is evidence of a current disability.  Thus, the evidence is considered new and material, and the claim is reopened.


ORDER

New and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

New and material evidence has been received to reopen a claim of service connection for residuals of a broken right leg.

New and material evidence has been received to reopen a claim of service connection for hepatitis C.

New and material evidence has been received to reopen a claim of service connection for PTSD.

New and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia.


REMAND

The Veteran reported to the January 2010 VA examiner that he received shots from a common needle in service.  His service treatment records show that he was treated for dysuria and discharge and that he was a suspected syphilis carrier.  Therefore, an addendum to the VA examination report addressing the in-service risk factors of airgun vaccination injections and high-risk sexual practices is necessary.

The Veteran reported receiving Social Security disability benefits.  The AOJ should attempt to obtain all records pertaining to his claim for Social Security disability benefits.  

At an October 1988 VA examination, the Veteran reported that he was admitted at the Ann Arbor VA Medical Center in 1974 for psychiatric symptomatology.  The AOJ should obtain all records dated in 1974 from the Ann Arbor VA Medical Center and any additional records from the Phoenix VA Medical Center from February 2009 to the present.

Given the nature of the Veteran's alleged stressors, the AOJ should attempt to obtain all service personnel records.  The Veteran has alleged that he served in the honor guard for T.W. who was killed in Long Beach, California in September 1969.  The AOJ should attempt to verify this stressor.

As noted in the introduction section of this decision, the last two letters to the Veteran's last known address were returned as undeliverable.  Thus, his current whereabouts are unknown.  If the Veteran or his representative provides a current address during the period of development, the AOJ should provide the Veteran with secondary service connection notice and schedule him for a psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records dated in 1974 from the Ann Arbor VA Medical Center and any additional records from the Phoenix VA Medical Center from February 2009 to the present.

2.  Contact Social Security Administration and attempt to obtain all records pertaining to the Veteran's claim for Social Security disability benefits

3.  Contact the service department and attempt to obtain a complete copy of the Veteran's service personnel records.

4.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC) or any other appropriate source to determine whether T.W. was killed in Long Beach, California in September 1969 as reported by the Veteran in a January 9, 2009, statement.

5.  Thereafter, arrange for the Veteran's claims file to be reviewed by the doctor who conducted the January 2010 VA examination for preparation of an addendum to the examination report.  If that examiner is unavailable, arrange for the claims file to be reviewed by another medical professional.  The examiner should be informed that post-service the Veteran used heroin intravenously and reported receiving plasma after a post-service gunshot wound.  The examiner must opine on whether there is a 50 percent or better probability that hepatitis C is related to the in-service risk factors of airgun vaccination injections and high-risk sexual practices.  A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  If the Veteran or his representative provides a current address during the period of development, the AOJ should provide the Veteran with secondary service connection notice and schedule him for a psychiatric examination to determine whether a current acquired psychiatric disorder is related to active service, to include the alleged in-service stressors and the in-service disciplinary problems.

7.  After accomplishing any additional development deemed appropriate, readjudicate the claims on appeal with consideration of secondary service connection and herbicide exposure for the claim of service connection for a headache disorder.  If any benefit sought in connection with the claims remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


